Citation Nr: 1241492	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for lumbar strain.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing has been associated with the claims folder.

The Board notes that subsequent to the certification of the Veteran's appeal, the Board received additional evidence that has not been considered by the RO.  This evidence was accompanied by a written waiver of the Veteran's right to have the evidence initially considered by the RO.  However, on remand the originating may now consider it in making a decision. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to a rating in excess of 20 percent for lumbar strain and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

The Veteran has PTSD due to combat stressors.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim for service connection for PTSD. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore  v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. 3.304(f) (1) (2011); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's, "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and that the veteran's symptoms are related to the claimed stressor.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection for PTSD as it related to active duty.  Specifically, the Veteran has alleged that he engaged in combat with the enemy and testified before the undersigned that his most traumatic experience occurred in late 1966 when an ammunition depository he was guarding in Vietnam was attacked and ammo exploded.  

The Board notes that the Veteran's DD Form 214 and service personnel records are presumed to have been lost.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board also notes that VA and private medical records show diagnoses of PTSD.  Specifically, the Veteran recounted the aforementioned in-service stressor of coming under fire at the ammunition depository in a March 2012 VA mental health note.

The Board has found the Veteran's statements concerning his in-service stressors to be credible.  Therefore, the Veteran's combat stressors are conceded.

Accordingly, the Board resolves reasonable doubt in the Veteran's favor and concludes that he is entitled to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to a rating in excess of 20 percent for lumbar strain and entitlement to a compensable rating for bilateral hearing loss are decided. 

The Veteran's most recent VA compensation and pension (C&P) examinations for lumbar strain and bilateral hearing loss were performed in March 2010.  At the April 2012 hearing before the undersigned, the Veteran and his representative alleged that both disabilities have increased in severity since the March 2010 examinations

In light of this evidence suggesting that the Veteran's disabilities have increased in severity since the most recent VA examinations, the Board has determined that the Veteran should be afforded VA examinations to determine the current degree of severity of his lumbar strain and bilateral hearing loss.                  
  
Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for his service-connected lumbar strain and bilateral hearing loss disabilities during the period of the claims.

2.  The RO or the AMC should arrange for the Veteran to be afforded VA examination(s) in order to ascertain the current severity of the service-connected lumbar strain and bilateral hearing loss disabilities.  

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiners provide all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


